Citation Nr: 0908831	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vision loss of the 
right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to July 1979.  
In August 1980, his discharge was upgraded to under honorable 
conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part denied entitlement to 
service connection for vision loss of the right eye.


FINDING OF FACT

Vision loss of the right eye was not present during service 
and is not etiologically related to any incident of active 
duty service.


CONCLUSION OF LAW

Vision loss of the right eye was not incurred or aggravated 
during active duty service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for vision loss of 
the right eye.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the Veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.  Additionally, the Veteran was provided a 
proper VA examination in March 2005 for his vision loss of 
the right eye.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred vision loss of the 
right eye during active duty service when he was hit in the 
face with a bottle.  

The Veteran's service treatment records are negative for 
complaints of, treatment for or diagnosis of vision loss of 
the right eye while in service.  The records do show that the 
Veteran was hit in the face with a bottle which resulted in a 
right cheekbone fracture that was surgically repaired during 
active duty service.  However, a January 1979 service 
treatment record specifically noted that the injury had no 
effect on the Veteran's eyesight.  Furthermore, a May 1979 
separation examination stated that the Veteran's eyesight was 
normal in both eyes.  

VA Medical Center (VAMC) treatment records from December 2004 
to March 2005, do not show treatment for vision loss.  In 
December 2004, the Veteran reported sustaining a right 
cheekbone fracture during service that required surgical 
repair, but did not report incurring any vision loss as a 
result.  

The Veteran was provided a VA examination in March 2005 which 
included a review of the claims file.  The examiner noted the 
Veteran had undergone surgery to repair a right facial 
cheekbone fracture after he was hit in service with a bottle.  
The examiner also noted that the Veteran's best corrected far 
sight was 20/30 and his best corrected near sight was 20/40.  
Minimal ptosis of the lids was noted in both eyes with no 
clinical significance and there was no scarring of either 
cornea.  The examiner concluded that there was early macular 
degeneration present in both eyes of the dry type and 
therefore not connected to the Veteran's in-service injury.  

The record shows a current diagnosis of dry macular 
degeneration in the right eye with accompanying vision loss.  
In addition, the service treatment records note that the 
Veteran had a right cheekbone fracture surgically repaired 
during active service.  The Board finds that two of the three 
elements necessary for service connection-current disability 
and an in-service injury-are demonstrated.

The Veteran has not reported a continuity of symptomatology 
since service.  In fact, the first time vision loss was 
reported was in the Veteran's January 2005 claim, more than 
25 years after service.  He has not alleged, and the record 
does not show, that his current vision loss had its onset 
during service.  Therefore a continuity of symptomatology has 
not been demonstrated.  

The record also contains no competent medical evidence or 
opinion linking the Veteran's current disability to his 
active duty service.  In fact, the only medical evidence 
pertaining to the etiology of the Veteran's vision loss of 
the right eye is the medical opinion of the March 2005 VA 
examiner who found that the Veteran's macular degeneration 
was not due to his in-service right cheekbone fracture or the 
subsequent surgical repair.  

The only evidence linking the current disability to service 
is the claim of the Veteran.  As a lay person, he is not 
competent to provide an opinion concerning medical causation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007);  see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board therefore concludes that the evidence is against a 
nexus between the Veteran's claimed disability and his active 
duty service.  Absent a demonstration of a continuity of 
symptomatology or medical evidence linking vision loss of the 
right eye to service, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for vision loss of the 
right eye is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


